Citation Nr: 0806656	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-03 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for L5-S1 spondylolysis and L4-5 degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which the RO continued a 
10 percent rating for the veteran's service-connected low 
back disability.  In July 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in the same month.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In November 2005, the Board remanded the issue on appeal to 
the RO (via the Appeals Management Center (AMC) in 
Washington).  After accomplishing further action, the AMC 
continued the denial of the claim (as reflected in a June 
2006 supplemental SOC (SSOC)), and returned this matter to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Prior to September 26, 2003, the veteran's low back 
disability was manifested by no more than slight limitation 
of motion and subjective complaints of pain; there was no 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
normal neurological examination; there is no evidence of any 
separately compensable neurological manifestations or 
incapacitating episodes of intervertebral disc syndrome 
(IVDS).  

3.  Since September 26, 2003, the veteran's low back 
disability has been manifested by subjective complaints of 
pain, with forward flexion to 80 degrees and combined range 
of motion of the thoracolumbar spine of 195 degrees, and 
normal neurological examination; there has been no evidence 
of increased limitation of motion on repetitive use, there is 
no evidence of muscle spasm, guarding resulting in abnormal 
gait, abnormal spinal contour, any associated  neurological 
manifestations or incapacitating episodes of IVDS.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for L5-S1 
spondylolysis and L4-5 degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003 (2007); 5292 (as in effect prior to 
September 26, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2003 pre-rating letter and a 
January 2006 post-rating letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for an increased rating for his 
service-connected low back disability.  These letters advised 
the veteran of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2006 letter 
specifically informed the appellant to submit any evidence in 
his possession pertinent to the claim on appeal.  The July 
2003 RO rating decision reflects the initial adjudication of 
the claim for an increased rating after issuance of the 
February 2003 letter.  After issuance of the January 2006 
letter, and opportunity for the veteran to respond, the June 
2006 SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the veteran was provided notice of the 
criteria for a higher rating for his low back disability in 
the February 2004 SOC, which suffices for Dingess/Hartman.  
The Board further notes that the June 2006 SSOC informed the 
veteran how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, also consistent with Dingess/Hartman.  While 
the latter notice was provided at the time of, and not prior 
to, the last readjudication of the claim, the Board finds 
that the veteran is not prejudiced by the timing or form of 
the notice.  Because the Board's decision herein denies the 
claim for an increased rating for the service-connected low 
back disability, no disability rating or effective date is 
being, or will be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

In addition, the Board finds that the February 2003 and 
January 2006 VCAA letters, which informed the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased rating, read together with the February 2004 
SOC, which included the pertinent rating criteria, and the 
June 2006 SSOC, which explained how disability ratings are 
determined, satisfy the notice requirements of Vazquez-
Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records and the reports of VA 
examinations conducted in March 2003 and April 2006.  Also of 
record is the transcript of the June 2005 Board hearing, as 
well as various written statements provided by the veteran, 
and his representative, on his behalf.  

In his December 2007 Informal Hearing Presentation, the 
veteran's representative asserted that the April 2006 VA 
examination did not consider the effects of the veteran's 
service-connected low back disability on his daily life.  
However, as will be discussed in greater detail below, the 
April 2006 VA examiner specifically discussed functional 
impairment.  The Board finds that the report of the April 
2006 VA examination, along with the other pertinent records 
associated with the claims file, provides a sufficient basis 
to decide the claim on appeal.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability ratings are 
determined by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as  to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, by rating action of April 1972, the RO granted 
service connection for chronic low back pain, and assigned an 
initial 10 percent rating under the provisions of 38 C.F.R. 
§ 4.71a, DC 5295, effective December 8, 1971.  In October 
2002, the veteran filed his current claim for an increased 
rating.  In the July 2003 rating decision, the RO continued 
the 10 percent rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Initially, the Board notes that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine, including IVDS.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new DCs, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v.  Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO, to include the AMC, has considered the 
claim under both the former and revised applicable criteria, 
and has given the appellant notice of both criteria in the 
February 2004 SOC.   Hence, there is no due process bar to 
the Board also considering the claim in light of the former 
and revised applicable rating criteria, as appropriate.

1.  Rating Criteria prior to September 26, 2003

Under the rating criteria in effect prior to September 26, 
2003, former DC 5292 provides a 10 percent rating for slight 
limitation of motion of the lumbar spine, while a 20 percent 
rating is assignable for moderate limitation of motion, and a 
40 percent rating requires severe limitation of motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Alternatively, the veteran's low back disability could be 
evaluated under DC 5295, rating lumbosacral strain.  Under 
former DC 5295, lumbosacral strain with characteristic pain 
on motion warrants a 10 percent rating.  A 20 percent rating 
is assignable for lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Considering the pertinent evidence in light of the criteria 
(as in effect prior to September 26, 2003), the Board finds 
that a rating in excess of 10 percent for the veteran's 
service-connected low back disability, for the period prior 
to September 26, 2003, is not warranted.    

Records of VA treatment from November 2001 to September 2003 
include complaints regarding and findings of low back pain.  
During treatment in March 2003, the veteran described his 
back pain as ongoing, and unchanged over the years.  He 
reported that he was able to deal with this overall.  

On VA spine examination in March 2003, the veteran described 
low back pain since 1970, with no bowel or bladder 
incontinence.  He stated that his symptoms were constant, 
with diminished ability to perform household duties secondary 
to extreme pain.  He reported pain traveling to his legs and 
indicated that bed rest was required.  The veteran stated 
that he had been treated by a physician as often as one or 
two times per year.  Regarding activities, the veteran stated 
that he was able to brush his teeth, dress, shower, vacuum, 
walk, drive, shop, take out the trash, push a lawnmower, and 
climb stairs.  

On examination, there was no evidence of muscle spasms or 
tenderness in the lumbar spine.  There were signs of 
radiculopathy present in the left leg.  Straight leg raise 
was positive at 30 degrees on the left and 45 degrees on the 
right.  Flexion was performed to 90 degrees, with extension 
to 35 degrees, right and left lateral flexion to 20 degrees, 
and right and left rotation to 15 degrees.  The examiner 
noted that the DeLuca issue was pain, and that there was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination.  The examiner added that there was no 
ankylosis.  Neurological examination of the upper and lower 
extremities was within normal limits, with normal motor 
function, muscle power 5/5, normal sensation to touch and 
pinprick, and normal reflexes bilaterally.  

X-rays of the lumbar spine revealed a congenital variant of 
non-fusion of the posterior elements of L5, with no acute 
osseous injury.  MRI was requested secondary to the veteran's 
complaints and evidence of radiculopathy.  The results showed 
a transitional spine with five non-rib bearing vertebral 
bodies with some suggestion of partial left-sided 
sacralization.  There was L5-S1 spondylolysis with minor 
Grade I anterolisthesis and suggestions of partial left sided 
sacralization; and L4-5 degenerative disc with posterior 
protrusion possibly causing discogenic pain, but without 
neural compressive effect.  

The diagnosis was L5-S1spondylolysis with minor Grade I 
anterolisthesis and L4-5 degenerative disc with posterior 
profusion causing chronic low back pain and radicular 
symptoms, but without neural compressive effect on MRI.  The 
examiner noted that the veteran would have limitations of 
normal functioning as stated, particularly during flare-ups.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent prior to September 26, 2003.  In this regard, on VA 
examination, the veteran had full flexion to 90 degrees and 
extension greater than 30 degrees.  Thus, even considering 
some limitation in lateral flexion and rotation demonstrated 
on examination, the veteran's limitation of motion of the 
lumbar spine for the period in question can be characterized 
as no more than slight.  See 38 C.F.R. § 4.71a, DC 5292 
(2003).  

The Board finds that a rating in excess of 10 percent is also 
not warranted under former DC 5295, as the March 2003 VA 
examiner specifically noted no evidence of muscle spasms in 
the lumbar spine.  Further, there is no medical evidence of 
loss of lateral spine motion, unilateral, in standing 
position, during the period in question.  See 38 C.F.R. 
§ 4.71a, DC 5295 (2003).  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v.  
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In this case, however, the Board finds that the current 10 
percent rating adequately compensates the veteran for any 
functional loss during the period in question.  In this 
regard, the March 2003 examiner specifically noted that there 
was no evidence of fatigue, weakness, lack of endurance, or 
incoordination.  While the examiner noted that the veteran's 
DeLuca issue is pain, examination nevertheless revealed full 
flexion to 90 degrees.  Further, the examiner specifically 
commented that the veteran would have limitations of normal 
functioning, as stated, particularly during flare-ups, 
however, in terms of functioning, the veteran himself had 
stated that he was able to perform several activities, 
including vacuuming, walking, taking out the trash, and 
pushing a lawnmower.  

Based on the foregoing, the Board does not find that the 
veteran's symptoms are shown to be so disabling as to warrant 
a higher rating under either DC 5292 or 5295.  Hence, 
consideration of the DeLuca factors provides not basis for 
assignment of any higher rating under the applicable 
criteria.  

Given the March 2003 MRI evidence of L4-5 degenerative disc, 
the Board has considered whether rating the veteran's low 
back disability under the criteria for IVDS would benefit the 
veteran.  Prior to September 26, 2003, IVDS was rated under 
former DC 5293 (changed to DC 5243 on September 26, 2003).  
As of September 23, 2002, IVDS could be evaluated on either 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurological 
manifestations, along with evaluations of all other 
disabilities, whichever results in the higher rating.  For 
purposes of evaluation under former DC 5293, an 
incapacitating episode is a period  of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological  signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

While the veteran reported during the March 2003 VA 
examination that bed rest was required for his low back 
disability, the medical evidence during the period in 
question does not indicate any bed rest prescribed by a 
physician, let alone for a total period of at least two weeks 
in the last 12 months, as required for higher rating of 20 
percent.  

While the veteran reported pain traveling down his legs 
during the March 2003 VA examination, and the examiner noted 
radicular symptoms, neurological examination was within 
normal limits.  Further, while MRI revealed L4-5 degenerative 
disc with posterior protrusion, there was no neural 
compressive effect.  In light of the normal neurological 
examination, combining the ratings for separate orthopedic 
and neurological manifestations would not result in a rating 
greater than 10 percent.  

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code during 
the period in question.  While, under the former criteria in 
effect prior to September 26, 2003, residuals of fracture of 
the vertebrae, ankylosis of the spine, or ankylosis of the 
lumbar spine may warrant a rating in excess of 10 percent, 
here, the service-connected low back disability has not been 
shown to involve any of the above.  See 38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289 (2003).  

2.  Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the General Rating Formula, a 10 percent rating is assignable 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235- 5243 (2007).

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.  

Considering the pertinent evidence in light of the criteria 
(as in effect since September 26, 2003), the Board finds that 
a rating in excess of 10 percent for the veteran's service-
connected low back disability, for the period since September 
26, 2003, is not warranted.    

Records of VA treatment from October 2003 to December 2005 
reflect ongoing complaints regarding and findings of low back 
pain.  During treatment in May 2005 the veteran reported back 
pain of 1/10 and indicated that he was doing well on 
prescriptions.  In December 2005 he described his low back 
pain as mild, and the physician noted that, overall, he was 
doing very well with his current medications.  

During the June 2005 Board hearing, the veteran reported that 
his low back pain varied depending on his activity during the 
day, but that he had severe pain standing over the sink to 
brush his teeth in the morning, 5-7 out of 10.  He added that 
exertion, such as mowing the lawn, incapacitated him enough 
that he required bedrest to recover for two or more hours.  
He also described muscle spasms in the lower back and center 
of his back, which occurred more frequently with more 
activity.  He stated that these spasms affected his ability 
to bend over.  He added that he was able to bend down and 
pick a piece of paper up off the floor, but it was the 
prolonged bending that really caused a lot of pain.  The 
veteran stated that his low back disability did not interfere 
with his work as a bus driver, but that he would lie down 
after work.  He added that his back pain woke him up at 
night.  He stated that he had been prescribed a brace, but it 
did more harm than good.  When asked if he had any other 
problems associated with the back, the veteran responded 
negatively, stating that his problem was just pain, which was 
more severe with more activity.  

On VA examination in April 2006, the veteran reported that 
his low back disability worsened every year.  He stated that 
he did not take any time off from his work as a bus driver 
due to his back pain because he had to continue to work to 
meet financial obligations.  He indicated that he felt he was 
adequately able to perform his job despite the pain.  

On examination, forward flexion was to 80 degrees, extension 
to 15 degrees, lateral rotation to 25 degrees, bilaterally, 
and lateral rotation to 25 degrees, bilaterally.  The veteran 
had pain throughout this range of motion.  The examiner noted 
that the reported range of motion findings were the ranges 
the veteran could tolerate, and that any attempt beyond these 
motions was with extreme pain and resistance.  There was a 
negative straight leg raise bilaterally.  Strength was 5/5 
bilaterally in the lower extremities.  The veteran ambulated 
normally but slowly, which he attributed to the back pain.  
Goldthwaite's sign was negative and there was no ankylosis of 
the thoracolumbar spine.  The examiner did not appreciate any 
abnormal spinal contour.  Sensory and proprioception was 
intact in the lower extremities, and there was no clonus in 
either lower extremity.  

X-rays revealed a Grade I spondylolisthesis at L5-S1, with 
severe facet arthropathy at L4-5 and L5-S1, and moderate 
degenerative disc disease at L5-S1.  The veteran also had L5 
spina bifida occulta.  The diagnosis was moderate 
degenerative disc disease, L5-S1, and Grade I 
spondylolisthesis L5 on S1, with severe facet arthropathy at 
L4-5 and L5-S1 bilaterally.  The examiner noted that the 
veteran had pain every day and that this pain was in his low 
back, and did not radiate to his legs.  He added that the 
veteran's gait was normal.  

The examiner noted that repetitive use resulted in increased 
pain but no decreased fatigue, weakness, lack of endurance, 
or incoordination.  There was no additional limitation of 
motion due to pain with repetitive use.  Flare-ups of low 
back pain, which occurred at least once a day, resulted in 
increased pain, but no fatigue, weakness, lack of endurance, 
or incoordination.  The examiner noted that there was no 
paraspinal muscle spasm or weakness, although the veteran did 
have tenderness in the paraspinal musculature of the 
thoracolumbar junction and lower lumbar spine.  Neurologic 
findings were intact in the bilateral lower extremities, and 
the examiner specifically commented that the veteran had no 
incapacitating episodes over the past 12 months.  

The examiner noted that the veteran's arthritis and 
spondylolisthesis exist in the same region where his back 
strain was previously described, which, he opined, would be a 
natural progression of the problems he had in the military.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent since September 26, 2003.  

In light of the X-ray evidence of arthritis on VA examination 
in March 2003, the Board has considered whether a rating in 
excess of 10 percent is warranted under DC 5003, evaluating 
arthritis.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  If the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, 
then a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Degenerative arthritis with X-
ray evidence of involvement of two or more major joints or 
two or more minor joins warrants a 10 percent rating, while 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5003.  The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id., 
Note (1).  

The veteran is not entitled to a rating higher than 10 
percent under DC 5003, as there is no X-ray evidence of 
degenerative arthritis with involvement of two or more major 
joints or two or more minor joints with occasional 
incapacitating exacerbations.  

In addition, a rating in excess of 10 percent is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  In this regard, there is no medical 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
combined range of motion of not greater than 120 degrees.  
Rather, on VA examination, the veteran had forward flexion to 
80 degrees and combined range of motion of 195 degrees.   In 
addition, the medical evidence during the period in question 
does not demonstrate muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  
Rather, despite the veteran's June 2005 testimony that he 
experienced muscle spasms, the April 2006 examiner 
specifically indicated that there was no paraspinal muscle 
spasm and that the veteran's gait was normal.  

The Board has considered the veteran's complaints regarding 
his low back disability resulting in functional impairment; 
however, although the veteran had pain on repetitive motion 
during the April 2006 VA examination, there was no additional 
limitation of motion due to pain with repetitive use, nor was 
there weakness, lack of endurance, or incoordination.  The 
Board notes that the revised criteria contemplate symptoms 
such as pain, stiffness, aching, etc., if present, thus, 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the sections of the rating schedule for 
evaluating neurological disabilities.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  Thus, consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, provides no 
basis for a higher rating.

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected lumbar spine disability, 
such would not be the case here, as all neurological findings 
during the period in question have been normal.  

Further, there is no medical evidence that the veteran's 
service-connected low back disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
While, during his hearing, the veteran asserted his low back 
disability required bed rest, there simply is no objective 
evidence of   incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during any 12-
month period, which is required for a 20 percent rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Rather, the April 2006 examiner 
specifically noted that the veteran had experienced no 
incapacitating episodes over the past 12 months.  See 38 
C.F.R. § 4.71a, DC 5243 (2007).   

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

For all the foregoing reasons, the claim for higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

A disability rating in excess of 10 percent for L5-S1 
spondylolysis and L4-5 degenerative disc disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


